Citation Nr: 1118686	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2009 the Veteran requested a hearing before the travel Board, and a hearing was scheduled for March 2011.  In written statements dated in March 2011, the Veteran indicated that he was physically unable to attend the scheduled hearing.  Therefore, the Board will consider the request withdrawn and will proceed with the appeal.  38 C.F.R. § 20.704 (2010). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010). 

Service connection for some disorders, including tinnitus, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his tinnitus had its onset during his period of active service.  Specifically, he asserts that his disability was caused by noise exposure while serving as an anti-aircraft range setter without the use of hearing protection.

The Veteran's service medical records are presumed to have been partially destroyed by fire in 1973.  When a Veteran's records have been destroyed, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That duty includes the search for alternate medical records, and a heightened obligation to explain findings and conclusions, and carefully consider resolving reasonable doubt in favor of the claimant.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, it does not appear that VA has met its obligation to attempt to secure the Veteran's service medical records from a variety of sources.  Nevertheless, in light of the decision to grant the Veteran's claim, the Board finds that there is no resulting prejudice to the Veteran.

A review of the available service medical records shows that the Veteran's October 1943 enlistment examination is negative for any complaints or clinical findings of hearing loss or tinnitus.  The Veteran's May 1946 separation examination is also negative for complaints of hearing loss or tinnitus and shows bilateral hearing acuity within normal limits as determined by a whispered voice test.  

Available personnel records show that the Veteran was assigned to anti-aircraft artillery battalions during his active duty and received training in anti-aircraft artillery.  Moreover, the Veteran is competent to state that he experienced noise exposure in service and the Board finds the Veteran's statements in that regard to be credible as they are consistent with his circumstances of service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also observes that in-service noise exposure was previously conceded by the RO in its August 2008 award of service connection for bilateral hearing loss.  Accordingly, the Board concludes that that the Veteran was exposed to acoustic trauma while on active duty.

The Veteran's exposure to acoustic trauma supports his contention that tinnitus was incurred in service.  However, to establish service connection, the evidence still must show a medical nexus linking any current disability to the in-service injury.

Post-service medical records include VA medical records dated from January 2007 to December 2007, which are negative for complaints of tinnitus.  A March 2008 statement from a private hearing health professional indicates that the Veteran has bilateral hearing loss consistent with acoustical trauma and that it is more likely than not that the Veteran's conditions are the result of unprotected noise exposure from military duties as an anti-aircraft range setter.  Thereafter, VA medical records show a VA audiological consultation in June 2008 during which the Veteran complained of hearing loss and intermittent tinnitus, bilaterally, with an annoyance rating of 2 out of 10.  At that time, the Veteran reported a positive history of military noise exposure and denied a history of recreational noise exposure or occupational noise exposure, head trauma, and recent or recurrent ear disease.  Audiometric findings were consistent with aging and noise-induced cochlear pathology, and the Veteran's tinnitus complaints were noted to be consistent with cochlear pathology.

The Veteran was afforded a VA examination in August 2008 in which he complained of bilateral hearing loss and tinnitus.  A positive history of military noise exposure from artillery fire without the use of hearing protection was noted.  Post-service history was negative for occupational noise exposure and recreational noise exposure.  The Veteran reported a "whistling" tinnitus which began approximately 20 years before and was more bothersome on the left side.  He did not report a specific event correlated with the onset of tinnitus.  Audiometric testing revealed sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's bilateral sensorineural hearing loss was as least as likely as not caused by or a result of military acoustic trauma.  The examiner noted that the Veteran had no significant noise exposure since military service and had no known history of genetic or family related hearing loss.  However, the examiner indicated that an opinion regarding tinnitus could not be provided without resorting to speculation.  The examiner stated that the Veteran reported an onset of tinnitus about 20 years prior but could not pinpoint a more specific timeframe or cause.  Therefore, as the Veteran did not recall having tinnitus during military service, it was impossible to determine if in-service acoustic trauma caused tinnitus.  

In an October 2008 statement, the Veteran clarified that his tinnitus began with acoustic trauma suffered during military service.  He stated that he had been suffering with tinnitus for over 60 years, and that it had worsened over the last 20 years.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467  (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Here, the Board finds the August 2008 VA examiner's conclusion that an etiological opinion regarding tinnitus could not be given without resorting to speculation to be of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609  (1992); Swann v. Brown, 5 Vet. App. 229  (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4  (1993) (doctor's statement framed in terms such as could have been is not probative).  Such a finding fails to provide a definite causal connection between the Veteran's currently diagnosed tinnitus and the acoustic trauma suffered during military service.  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive).

In contrast, the Board finds the Veteran's testimony regarding in-service incurrence of tinnitus and continuity of symptoms since service to be probative and persuasive.  The Veteran is competent to report that he was exposed to acoustic trauma in service and his lay statements and testimony in this regard are considered credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board observes that the Veteran's lay description of ringing in his ears represents competent lay evidence that he currently suffers from symptoms tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  He is also competent to state that he has had ringing in his ears since service and his statements in that regard are considered credible in the absence of any contradictory evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as a retired physician, the Veteran's testimony regarding in-service incurrence of tinnitus and ongoing symptoms constitutes competent medical evidence of a link between his currently-diagnosed tinnitus and his military service.  The Board also finds it significant that the Veteran has already been granted service connection for bilateral hearing loss due to in-service acoustic trauma.  In addition, the June 2008 VA audiological consult found that the Veteran's complaints of tinnitus were consistent with noise-induced cochlear pathology.  That consult noted military noise exposure and no subsequent noise exposure, head trauma, or recurrent ear disease.  Therefore, that medical evidence is supportive of the Veteran's claim.

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim. Reasonable doubt is resolved in favor of the Veteran when there is an approximate balance of positive and negative evidence.  Furthermore, when, as here, at least a portion of the Veteran's service medical records are lost or missing, VA has a heightened duty to afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


